Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 RENZO BARBERI,

                 Plaintiff,

                 vs.

 PASCUAL & SONS CORPORATION, a
 Florida Profit Corporation d/b/a EXXON,

           Defendant.
 _______________________________/

                                            COMPLAINT

 Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
 counsel, hereby files this complaint and sues PASCUAL & SONS CORPORATION
 d/b/a EXXON           (“EXXON”)    (hereinafter,    referred     to   as   “Defendant”),    for
 declaratory and injunctive relief; for discrimination based on disability; and for
 the resultant attorney's fees, expenses, and costs (including, but not limited to,
 court   costs    and     expert   fees),    pursuant   to   42   U.S.C.    §12181   et.    seq.,
 ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


 JURISDICTION
 1.      This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendant’s violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE
 2.      The venue of all events giving rise to this lawsuit is located in Miami-
 Dade County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local


                                                 1
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 2 of 12




 Rules of the United States District Court for the Southern District of Florida,
 this is the designated court for this suit.


 PARTIES
 3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
 time of Plaintiff’s visit to Exxon Gas Station (“Subject Facility”), Plaintiff suffered
 from a “qualified disability” under the ADA, and required the use of a
 wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
 severed T4 and T5 and is therefore confined to his wheelchair. Plaintiff
 personally visited Exxon Gas Station, but was denied full and equal access, and
 full and equal enjoyment of the facilities, services, goods, and amenities within
 Exxon Gas Station, which is the subject of this lawsuit. The Subject Facility is a
 gas station and a convenience store, and Plaintiff wanted to purchase gas and
 food but was unable to due to the discriminatory barriers enumerated in
 Paragraph 15 of this Complaint.


 4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
 rights of similarly situated disabled persons and is a “tester” for the purpose of
 asserting his civil rights and monitoring, ensuring and determining whether
 places of public accommodation are in compliance with the ADA.


 5.    Defendant, EXXON is authorized to conduct business and is in fact
 conducting business within the State of Florida. The Subject Facility is located
 at 9901 SW 40th Street, Miami, FL 33165. Upon information and belief, EXXON is the
 lessee and/or operator of the Real Property and therefore held accountable of the
 violations of the ADA in the Subject Facility which is the matter of this suit.
 Upon information and belief, EXXON is also the owner and lessor of the Real
 Property where the Subject Facility is located and therefore held accountable for
 the violations of the ADA in the Subject Facility which is the matter of this suit.


 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

                                               2
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 3 of 12




 6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to implement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disability, and this number shall increase as the population continues to
         grow and age;

       ii. historically, society has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public facilities;

       iv.    individuals   with    disabilities   continually     suffer  forms  of
         discrimination,    including:    outright     intentional    exclusion; the
         discriminatory     effects    of     architectural,    transportation,  and
         communication barriers; failure to make modifications to existing
         facilities and practices; exclusionary qualification standards and
         criteria; segregation, and regulation to lesser services, programs,
         benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and
         prejudice denies people with disabilities the opportunity to compete on
         an equal basis and to pursue those opportunities for which this country
         is justifiably famous and costs the United States billions of dollars in
         unnecessary expenses resulting from dependency and non-productivity.

                                         3
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 4 of 12




 9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
 that the purpose of the ADA was to:

         i. provide a clear and comprehensive national mandate for the elimination
           of discrimination against individuals with disabilities;

         ii. provide clear, strong, consistent, enforceable standards addressing
           discrimination against individuals with disabilities; and,

         iii. invoke the sweep of congressional authority, including the power to
           enforce the fourteenth amendment and to regulate commerce, in order to
           address the major areas of discrimination faced on a daily basis by
           people with disabilities.

 10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on the basis of disability with regards
 to    the   full   and   equal    enjoyment      of    the   goods,   services,   facilities,   or
 accommodations of any place of public accommodation by any person who
 owns, leases (or leases to), or operates a place of public accommodation. Exxon
 Gas Station is a place of public accommodation by the fact it is an establishment
 that provides goods/services to the general public, and therefore, must comply
 with the ADA. The Subject Facility is open to the public, its operations affect
 commerce, and it is a gas station. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R.
 36.104. Therefore, the Subject Facility is a public accommodation that must
 comply with the ADA.


 11.     The Defendant has discriminated, and continues to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advantages
 and/or accommodations at Exxon Gas Station located at 9901 SW 40th Street, Miami, FL
 33165, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
 failing      to    remove        architectural       barriers   pursuant     to    42     U.S.C.
 §12182(b)(2)(A)(iv).




                                                  4
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 5 of 12




 12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
 and equal access to the facility and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facility within the next six
 months. The Subject Facility is in close proximity to Plaintiff’s residence and is
 in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
 return to monitor compliance with the ADA. However, Plaintiff is precluded
 from doing so by the Defendant’s failure and refusal to provide people with
 disabilities with full and equal access to their facility. Therefore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are in violation of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibility
 guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

 36.302 et. seq., and is discriminating against the Plaintiff with the following

 specific violations which Plaintiff personally encountered and/or has knowledge

 of:

          a) The customer parking facility at the gas station/convenience store does not

             provide a compliant accessible parking space. 2012 ADA Standards 502.1

          b) The parking facility does not have the minimum number of compliant accessible

             parking spaces required. 2012 ADA Standards 208.2



                                            5
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 6 of 12




          c) The customer parking facility located in front of the building has six (6) marked

             standard spaces and one (1) non-compliant accessible parking space. One (1)

             compliant accessible parking space with adjacent access aisle is required. 2012

             ADA Standards 208.2

          d) The access aisle does not connect to an accessible route to the main customer

             entrance. Each designated accessible parking space must have an adjacent access

             aisle. Parking access aisles must be part of an accessible route to the building or

             facility entrance. Access aisles must be placed adjacent to accessible parking

             spaces. 2012 ADA Standards 502.2, 502.3

          e) The accessible parking space identification striping is mismarked. The parking

             space is too narrow. Each such parking space must be striped in a manner that is

             consistent with the standards of FDOT for other spaces and prominently outlined

             with blue paint, and must be repainted when necessary, to be clearly

             distinguishable as a parking space designated for persons who have disabilities.

             2012 ADA Standards 502.6.1

          f) The non-compliant accessible parking space sign is missing verbiage.         Each

             accessible parking space must be posted with a permanent above-grade sign of a

             color and design approved by the Department of Transportation, which is placed

             on or at least 60 inches above the finished floor or ground surface measured to the

             bottom of the sign and which bears the international symbol of accessibility and

             the caption “PARKING BY ACCESSIBLE PERMIT ONLY” and must indicate

             the penalty for illegal use of the space. 2012 ADA Standards 502.6




                                              6
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 7 of 12




          g) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2012 ADA Standards 216.5

          h) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicles for

             accessible persons requiring mobility devices. 2012 ADA Standards 502.2

          i) There is currently no existing accessible route to help persons with disabilities

             enter the facility or safely maneuver through the parking area. At least one

             accessible route must be provided within the site from accessible parking spaces

             and accessible passenger loading zones; public streets and sidewalks; and public

             transportation stops to the accessible building or facility entrance they serve. 2012

             ADA Standards 206.2.1

          j) The building sidewalk leading to main store entrance is non-compliant. There is a

             vertical rise (step) from the parking lot up to the sidewalk exceeding the

             maximum rise allowed. Changes in level of 1/4 inch high maximum are permitted

             to be vertical. 2012 ADA Standards 302.2

          k) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facility as required in 2012 ADA Standards

             502.3

          l) The Unisex restroom sign is non-compliant. Tactile (braille) characters on signs

             must be located 48 inches minimum above the finish floor or ground surface,

             measured from the baseline of the lowest tactile character and 60 inches

             maximum above the finish floor or ground surface, measured from the baseline of

             the highest tactile character. Where a tactile sign is provided at a door, the sign



                                               7
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 8 of 12




              must be located alongside the door at the latch side. 2012 ADA Standards

              703.4.1, 703.4.2

          m) Inside the store the self-serve aisles do not have the required clear width

              requirements creating barriers for people using wheelchairs or other mobility

              devices. The clear width of walking surfaces must be 36 inches minimum. 2012

              ADA Standards 403.5.1

          n) At the rear of each aisle the turning space must be a T-shaped space within a 60-

              inch square minimum with arms and base 36 inches wide minimum. 2012 ADA

              Standards 304.3.2

          o) The service/sales counter is too high. A portion of the counter surface that is 36

              inches long minimum and 36 inches high maximum above the finish floor must

              be provided. 2010 ADA Standards 904.4.1

 16.   Upon information and belief there are other current violations of the ADA
 at Exxon Gas Station. Only upon full inspection can all violations be identified.
 Accordingly, a complete list of violations will require an on-site inspection by
 Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
 Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readily achievable and technically
 feasible. To date, the readily achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendant was required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As

                                              8
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 9 of 12




 of this date the Defendant has failed to comply with this mandate.


 19.   The Plaintiff has been obligated to retain the undersigned counsel for the
 filing and prosecution of this action. Plaintiff is entitled to have its reasonable
 attorney's fees, costs and expenses paid by the Defendant, pursuant to 42 U.S.C.
 §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
 grant Plaintiff injunctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facility until the
 requisite modifications are completed.


                             REQUEST FOR RELIEF
 WHEREFORE, the Plaintiff demands judgment against the Defendant and
 requests the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendant is in violation of the ADA;


 22.   That this Honorable Court enter an Order requiring Defendant to alter the
 Subject Facility to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Court enter an Order directing the Defendant to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendant to
 undertake and complete corrective procedures to the Subject Facility;


 24.   That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of

                                           9
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 10 of 12




  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.


  Dated this May 25, 2021.


  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff, RENZO BARBERI




                                        10
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 11 of 12




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  PASCUAL & SONS CORPORATION, a
  Florida Profit Corporation d/b/a EXXON,

            Defendant.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 25, 2021, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff RENZO BARBERI




                                            11
Case 1:21-cv-21942-JAL Document 1 Entered on FLSD Docket 05/25/2021 Page 12 of 12




                                 SERVICE LIST:

   RENZO BARBERI, Plaintiff, vs. PASCUAL & SONS CORPORATION, a Florida Profit
                           Corporation d/b/a EXXON

              United States District Court Southern District of Florida

                                     CASE NO.


  PASCUAL & SONS CORPORATION d/b/a EXXON

  REGISTERED AGENT:

  PASCUAL, REYNALDO
  9901 BIRD ROAD
  MIAMI, FL 33165

  VIA PROCESS SERVER




                                         12
